94 Ga. App. 385 (1956)
94 S.E.2d 739
NEWTON
v.
CANDACE, INC.
36278.
Court of Appeals of Georgia.
Decided September 20, 1956.
Martin H. Peabody, Hurt, Gaines & Baird, for plaintiff in error.
John L. Westmoreland, John L. Westmoreland, Jr., Ernest Tidwell, contra.
*386 QUILLIAN, J.
1. Like other masters, a hotel proprietor or innkeeper is liable for the torts of his servant committed in the performance of the duties the servant is employed to discharge and that could be reasonably expected of him in the prosecution of the proprietor's business.
2. It is the duty of an innkeeper not only to furnish his guest or patron with shelter and comforts but also to exercise ordinary care to protect him from danger. 28 Am. Jur. 574, § 52.
3. Hotels customarily transact business with patrons through the medium of clerks. It is within the scope of a hotel clerk's employment, when representing the proprietor of the establishment, to courteously reply to polite requests of the patron for accommodations of a lawful and moral nature irrespective of whether he or the hostelry is under any duty or can reasonably be expected to grant such requests. For a similar holding, though not precisely adjusted to the facts of this case, see Crawford v. Exposition Cotton, Mills, 63 Ga. App. 458 (11 S.E.2d 234).
4. Where, as in the instant case, there was a conflict in the evidence, but some evidence supporting the contention of the plaintiff patron, that, when he tendered the necessary money for the purpose and politely requested of the defendant hotel proprietor's clerk that he arrange credit for his wife at another hotel, the clerk without provocation committed a violent assault upon him, thereby personally injuring and humiliating him, it was error to grant a nonsuit on the assumption that the clerk when making the attack was not acting within the scope of his employment or in the prosecution of the hotel proprietor's business.
Judgment reversed. Felton, C. J., and Nichols, J. concur.